 
 
 
 

 
EXHIBIT 10.33
 
 
SEPARATION AGREEMENT AND GENERAL RELEASE
COMPANY CONFIDENTIAL
 
 
This Separation Agreement and General Release (“Agreement”) is made and entered
into on this 17th day of December, 2009 by and between Comverge, Inc., a
Delaware corporation (hereinafter referred to as “the Company”), and Frank
Magnotti (hereinafter referred to as “Employee”).  Employee and Company are
individually referred to as “Party” and collectively as “Parties.”
 
W I T N E S S E T H
WHEREAS, Employee has been employed by the Company in the position of EVP of
Sales and Marketing and Chief Marketing Officer pursuant to an Executive
Employment Agreement (“Employment Agreement”) dated September 30, 2009; and
 
WHEREAS, the Company and Employee have decided to end the Employment Agreement
and Employee’s employment will end with the Company effective on December 17,
2009, subject to the terms of this Agreement; and
 
WHEREAS, the Parties have decided to settle all rights, claims, and demands
which either party has against or may have against the other arising from
termination of the Employment Agreement, the Retention Bonus Letter of July 16,
2009, Employee’s employment or termination of his employment with the Company
and/or any other participation by Employee in any benefits or programs provided
by the Company; and
 
    WHEREAS, the Company and Employee desire to set forth their respective
rights, duties and obligations and desire complete accord and satisfaction of
all claims arising therefrom;
 
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Employee hereby agree as follows:
 
1.           Company’s Agreements.
 
(a) The Employment Agreement will terminate and Employee’s employment with the
Company will end on December 17, 2009 (“End Date”), with the understanding that
Employee will assist the Company, as requested through the Consulting Agreement,
for the period ending March 31, 2010.  Upon execution, the Consulting Agreement
shall control the relationship between the Parties except to the extent that
Employee has continuing obligations under the Employment Agreement or the
Company has continuing obligations pursuant to this Agreement.  Upon Employee’s
execution and non-revocation of this Agreement, and beginning after the End
Date, Employee shall be entitled to the benefits set forth in Section 7.5(b) of
the Employment Agreement, which is incorporated herein by reference.  Employee’s
entitlement to the benefits or payments from the Company, except as expressly
stated herein, is subject to Employee’s acceptance of this Agreement and his
compliance with the conditions set forth herein and with the obligations
contained in the Employment Agreement and Consulting Agreement.  At all times
preceding and including his termination date, Employee shall be responsible for
cooperating with the Company and its officers, employees, agents and
representatives.  Employee agrees to exercise his best efforts to perform all
job duties and responsibilities, and any task to which he is assigned to
perform, in a competent and satisfactory manner, to comply with all policies,
procedures and work directives, and to assist and facilitate in the transition
of his job responsibilities and functions.  Upon termination of his employment,
the Company agrees to pay Employee the severance pay as set forth in Section
7.5(b) of the Employment Agreement pursuant to Schedule A, less any withholdings
that are required under federal and state law and any required benefit payments
pursuant to Section 7.5(d).  Company shall also pay Employee a lump sum amount
of $125,000 pursuant to Schedule A pursuant to the Retention Bonus Letter.  Any
other payments shall be controlled by the Consulting Agreement.  Employee shall
be entitled to no other payments under this Agreement or the Employment
Agreement. Whether or not Employee signs this Agreement, the Company will pay to
Employee an amount constituting Employee’s accrued, unused vacation
days.  Employee’s Group Medical and Dental benefits may be continued for up to
eighteen (18) months at Employee’s expense by completion and submittal of the
form provided by COBRA Administration Services.  Pursuant to Section 7.5(d), the
Company will continue to provide benefits assuming Employee continues to pay his
required payment amounts.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Employee’s Agreements.
 
(a)           As a material inducement to the Company to enter into this
Agreement, Employee hereby irrevocably and forever releases the Company and its
parent and/or related companies, subsidiaries, or affiliates, and their past,
present and future officers, directors, employees, agents and attorneys
(collectively “Releasees”) from any and all charges, claims, complaints,
demands, liabilities, rights, obligations, promises, causes of action, costs,
damages at law, expenses (including attorneys’ fees and costs actually
incurred), and suits hidden, of any nature whatsoever, known or unknown, which
Employee ever had, may have, or now has arising from or related to, directly or
indirectly, Employee’s Employment Agreement, the Retention Bonus Letter, or any
other agreement, his employment by the Company or any other events which have
occurred as of the date of this Agreement, including but not limited to any
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Family
Medical Leave Act, the Age Discrimination in Employment Act and any and all
other federal and state laws or statutes.  Notwithstanding the foregoing,
Employee does not release any claims under this Agreement or under the Age
Discrimination in Employment Act that may arise after the execution of this
Agreement.
 
(b)           Employee agrees not to commence any legal proceeding or lawsuit
against the Company or any Company Affiliate arising out of or based upon
Employee’s employment with the Company or the end of Employee’s employment with
the Company; provided, however, this provision does not apply to any claims or
causes of action not released pursuant to Section 2(a) above, including without
limitation any claims or causes of action accruing and based upon conduct
occurring after the Effective Date of this Agreement, including, without
limitation, any claims or causes with respect to Executive’s rights to payments
or benefits under this Agreement.
 
(c)  Employee represents and agrees that he will keep the terms, the amount, and
the fact of this Agreement completely confidential and he will not hereafter
disclose such information to anyone except as he may be required to do so by
law.  Employee further agrees that he (i) will not speak or communicate with the
media, investors, analysts, customers, Company employees, Company officers or
any other third party about the Company or on behalf of the Company, or any of
its officers, parent, subsidiary, affiliate, or related companies or their
agents, employees or representatives unless specifically directed by the CEO
and  (ii) shall not engage in any conduct which is designed to disparage or has
the effect of disparaging the Company or any of its officers, parent,
subsidiary, affiliate, or related companies or their agents, employees or
representatives.  Company agrees to not engage in any conduct which is designed
to disparage or has the effect of disparaging the Employee.
 
  (d)           In the event that the Company becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request during the twelve-month period following the date
of Date, provide reasonable cooperation and assistance to the Company, including
without limitation, furnishing relevant information that he remembers or is in
his possession, attending meetings and providing statements and testimony.  The
Company will reimburse Employee for all reasonable and necessary costs and
expenses Executive incurs in complying with this Section.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(e)  Employee represents and warrants that he has been encouraged to seek advice
from anyone of his choosing, including his attorney, accountant or tax advisor
prior to his signing it; that this Agreement represents written notice that he
do so; that he has been given the opportunity and sufficient time to seek such
advice; that he has carefully read and fully understands all of the provisions
of this Agreement; and that he is voluntarily entering into this
Agreement.  Employee understands that he may take up to twenty-one (21) days to
consider whether or not he desires to enter into this Agreement.  Employee
further represents and warrants that he was not coerced, threatened or otherwise
forced to sign this Agreement, and that his signature appearing hereinafter is
genuine.
 
(f)           Employee represents and acknowledges that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement made by any of the Releasees or by any of the Releasees’ agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Agreement.
 
(g)           For a period of one year from the date hereof, unless specifically
invited in writing by the Company, neither you nor any of your representatives
acting on your behalf or on behalf of other persons acting in concert with you
will in any manner, directly or indirectly effect or seek, offer or propose
(whether publicly or otherwise) to effect, or announce any intention to effect
or cause or participate in or in any way assist, facilitate or encourage any
other person to effect or seek, offer or propose (whether publicly or otherwise)
to effect or participate in any “proxy” “solicitation” (as such terms are used
in the proxy rules of the Securities and Exchange Commission) or consents to
vote any voting securities of the Company, or make any communication exempted
from the definition of “solicitation” by Rule 14a-1(1)(2)(iv) under the Exchange
Act.
 
(h)  Employee hereby acknowledges, that during his employment, he agreed to
certain post-termination obligations restrictive covenants which are contained
in the Employment Agreement at Sections 3, 4, 5, and 6 and which are
incorporated herein by reference.  Employee further acknowledges and agrees that
Sections 3, 4, 5, and 6 are reasonable restrictions to protect the Company’s
legitimate interest, that his severance pay as provided by Section 7(b) of the
Employment Agreement constitutes consideration for the restrictions contained in
Sections 3, 4, 5 and 6 and that Sections 3, 4, 5 and 6 shall remain in full
force and effect after the termination of the Employment Agreement and
Employee’s employment with the Company.  Employee agrees that he will comply
with his obligations as set forth in Sections 3, 4, 5, and 6.  In the event
Employee does not comply with his obligations set forth in Sections 3, 4, 5 and
6 of the Employment Agreement, the Company shall have the right to cease any and
all further payments to Employee as provided herein and Employee shall have the
obligation to repay to the Company any benefits provided herein within thirty
(30) days of Employee’s non-compliance.  To the extent the Company is required
to enforce its rights under this Agreement in any judicial proceeding, Employee
shall indemnify the Company for any and all costs, including attorneys’ fees,
related to such enforcement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Other Agreements.
(a)           Employee understands and acknowledges that he has seven (7) days
after his acceptance and execution of this Agreement to revoke this
Agreement.  Should Employee choose to revoke his acceptance and execution of
this Agreement within that seven (7) day period, he must submit such revocation
in writing to Matthew H. Smith, General Counsel of the Company prior to the
expiration of the seven (7) day period.  After such seven (7) day period, this
Agreement will be irrevocable.
 
(b)           This Agreement terminates the Employment Agreement except for
those provisions that survive termination as referenced herein.  This Agreement
supersedes and terminates any prior agreements, whether written or otherwise,
between Employee and the Company or any predecessor of the Company.  To the
extent this Agreement conflicts with the Consulting Agreement, this Agreement
shall control.
 
(c)           Employee warrants that he has delivered to the Company all
property belonging to the Company.
 
(d)           The Company and Employee agree that the failure of the Company to
insist upon any one or more instances relating to the performance of any of the
terms, covenants, or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant, or condition.
 
(e)           The Company and Employee agree that this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, executors, administrators, and representatives.  Neither this
Agreement nor any right hereunder may be assigned by Employee.
 
(f)           The Company and Employee agree that this Agreement sets forth the
full and complete understanding of the parties with respect to the matters
addressed herein and that the validity of this Agreement and any of the
provision hereof shall be interpreted, construed, and determined under and
according to the laws of the State of New Jersey.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Employee Statement.
I have read and understand this entire Agreement.  I understand that I have
twenty-one (21) days to consider whether or not I desire to enter into this
Agreement.  I understand that I have seven (7) days to revoke this Agreement
even after I provide a signed copy to the Company.  After the expiration of such
seven (7) day period, this Agreement will be binding upon me and will be
irrevocable.
I understand that by signing this Agreement, I am giving up rights I may
have.  I understand I do not have to sign this Agreement.

 
/s/ Frank A.
Magnotti                                                                
                        Frank Magnotti


Date:              12/31/2009                                                                


COMVERGE, INC.
By:              /s/ Matthew H.
Smith                                                                           
Date:                   12/31/2009                                                                
 
 

 
 
6

--------------------------------------------------------------------------------

 


SCHEDULE A


1.  
Employment Agreement

a.  
Section 7.5(a)

i.  
$1922.56(unpaid, earned salary)

ii.  
$10,141.63 (unpaid, earned vacation)

iii.  
Documented expenses submitted by 1/31/2010 shall be paid pursuant to the
Company’s travel expense policy.



b.  
Section 7.5(b)

i.  
$187,500 (9 months annual base salary of $250,000)

ii.  
$45,374 (Last completed year bonus payment- $47,050 x  352/365)

 
*Where these payments will be made pursuant to the following schedule, with the
taxes also deducted each period and with benefits payments due to the Company:


Period Begin
*Payday
 
9 Month
   
Bonus
   
Total before taxes
 
12/21/2009
**12/31/2009
  $ 10,409.81     $ 2,520.74     $ 12,930.55  
1/1/2010
1/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
1/16/2010
1/31/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
2/1/2010
2/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
2/16/2010
2/28/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
3/1/2010
3/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
3/16/2010
3/31/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
4/1/2010
4/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
4/16/2010
4/30/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
5/1/2010
5/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
5/16/2010
5/31/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
6/1/2010
6/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
6/16/2010
6/30/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
7/1/2010
7/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
7/16/2010
7/31/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
8/1/2010
8/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
8/16/2010
8/31/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85  
9/1/2010
9/15/2010
  $ 10,417.07     $ 2,520.78     $ 12,937.85         $ 187,500.00     $
45,374.00     $ 232,874.00  



* Paydays falling on a holiday or weekend will be paid on the last business day
prior to the event.
**Or upon the later of the seven (7) day revocation period.


2.  
Retention Letter Agreement- $125,000, minus all applicable taxes, paid by wire
on December 31, 2010.  To the extent Employee revokes this Agreement during the
revocation period, he shall repay this amount within five days of such
revocation.



3.  
Consulting Payments.  As provided for in the Consulting Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 